Jenkins, P. J.
Where property is levied upon under an execution and a claim is filed, and the claimant takes and subscribes the oath in forma pauperis provided for by section 5164 of the Civil Code (1910), but files the affidavit with the clerk and fails to file it with the levying officer as provided by law, and the property is sold under a “short order” regularly granted by the ordinary, the purchaser at the sale obtains a good title thereto. The ruling here made is squarely controlled by what was held by the Supreme Court in Wilson v. Garrick, 72 Ga. 660. The request by counsel that the Supreme Court be asked to review that case is denied. See, as bearing- somewhat upon the principle, Reynolds Banking Co. v. Southern Pacific Cuano Co., 140 Ga. 498 (79 S. E. 132); Reynolds Banking Co. v. Beeland, 23 Ga. App. 228 (97 S. E. 861).

Judgment affirmed.


Stephens and Smith, J.J., concur.